



Exhibit 10.1
LEASE TERMINATION AND LICENSE AGREEMENT
THIS LEASE TERMINATION AND LICENSE AGREEMENT (this "Agreement") is made and
entered into effective as of August 13, 2018 (the "Effective Date"), by and
between HC-200 BLOSSOM STREET, LLC, a Delaware limited liability company
("Landlord"), and BAY AREA REGIONAL MEDICAL CENTER, LLC, a Texas limited
liability company ("Tenant").


WITNESSETH:
WHEREAS, Bay Area Hospital Property Company, LLC, a Texas limited liability
company (the "Original Landlord") and Tenant entered into that certain Amended
and Restated Lease Agreement dated May 7, 2013, as assigned from Original
Landlord to Landlord pursuant to that certain Assignment and Assumption of
Leases dated July 11, 2014, as amended by that certain First Amendment to
Amended and Restated Lease Agreement dated June 3, 2015, as further amended by
that certain Second Amendment to Amended and Restated Lease Agreement dated
March 15, 2016, as further amended by that certain Third Amendment to Amended
and Restated Lease Agreement dated as of August 28, 2017, and as further amended
by that certain Fourth Amendment to Amended and Restated Lease Agreement dated
as of April 13, 2018 (collectively, the "Lease"), for the land and improvements
located at 200 Blossom Street, Webster, Texas (the "Premises"); and
WHEREAS, Landlord is the current owner of the Premises and successor in interest
to Original Landlord under the Lease; and
WHEREAS, Landlord and Tenant desire to terminate, effective as of and following
the Termination Date set forth hereinbelow, all obligations, liabilities and
benefits under the Lease in its entirety, as hereinafter provided, except as may
be hereinafter provided and only subject to and upon the terms and conditions
set forth hereinbelow; and
NOW, THEREFORE, for and in consideration of the recitals set forth above and the
mutual covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which consideration are
hereby acknowledged, Landlord and Tenant hereby agree as follows:
AGREEMENTS:
1.Defined Terms. Terms defined in the Lease and delineated herein by initial
capital letters shall have the same meanings ascribed thereto in the Lease,
except to the extent that the meaning of any such term is specifically modified
by the provisions of this Agreement. Terms and phrases which are not delineated
herein by initial capital letters and/or which are not defined either herein or
in the Lease shall have the meanings commonly ascribed thereto.
2.    Termination of Lease. Landlord and Tenant hereby agree that, subject to
the terms of this Agreement, the Lease shall be and hereby is terminated
effective as of 11:59 p.m. on August 12, 2018 (the "Termination Date"), and
effective as of such Termination Date the Lease shall be


LEASE TERMINATION AND LICENSE AGREEMENT – Page 1

--------------------------------------------------------------------------------





declared in all respects, without limitation (except as is otherwise set forth
expressly in this Agreement), terminated and the term thereof ended. All
subleases and/or licenses which may have been entered into by Tenant in
connection with the Premises, and/or any and all other interests in the Premises
granted by Tenant to any other person or party, shall, at Landlord's sole
option, be simultaneously terminated as of the Termination Date.
3.    Additional Documentation. Tenant and Guarantor agree to execute any and
all documents reasonably requested or required by Landlord in connection with
the termination of the Lease pursuant to this Agreement, including without
limitation any required state or local real estate transfer tax returns and the
like.
4.    Surrender of Premises. Landlord and Tenant hereby acknowledge and agree
that, subject to Section 5 below, Tenant shall vacate and surrender to Landlord
the Premises on or before the Termination Date. Landlord and Tenant hereby
acknowledge and agree that this section shall not affect the ownership of the
equipment currently situated at the Premises.
5.    Limited License for Access to the Premises. Notwithstanding Section 4
above, Landlord hereby grants to Tenant a license to access the Premises for the
sole purpose of winding down the operations of Tenant (the "License"). Tenant
shall comply with all applicable laws in connection with its access to and use
of the Premises. The License is personal to Tenant, and Tenant may not assign
the License. If Tenant attempts to assign the License, then the License will
automatically terminate. Either Landlord or Tenant may terminate the License at
will by giving thirty (30) days' prior written notice to the other Party and to
Tenant's lender Capital One, National Association (by email and overnight
delivery, at the address listed below in the Capital One consent to this
Agreement, which notice shall be deemed to have been given upon the first to
occur of delivery of such notice by either email or overnight delivery, which
delivery shall be deemed to occur (1) in the case of email, at the time of
delivery to the recipient' email server, or (2) in the case of overnight
delivery, upon the first attempted delivery on a Business Day). Tenant shall
hold harmless, defend, and indemnify Landlord, and Landlord's employees, agents,
representatives, asset manager, consultants, attorneys, fiduciaries, servants,
officers, directors, partners, shareholders, members, predecessors, successors
and assigns (collectively, the "Landlord Parties") against any suits,
liabilities, claims, demands, or damages arising from Tenant's exercise of the
License, including, without limitation, (i) any and all reasonable attorneys'
fees and court costs incurred by Landlord in connection with any such claims or
activities, and (ii) mechanic's liens or claims that may be filed on or asserted
against the Premises by contractors, subcontractors or materialmen performing
work for Tenant, in each case even if such suits, liabilities, claims, demands,
or damages arise, or are alleged to have arisen, in whole or in part from the
ACTUAL OR ALLEGED NEGLIGENCE OR STRICT LIABILITY OF ANY LANDLORD PARTIES, but
not if such suits, liabilities, claims, demands, or damages actually arise from
the intentional misconduct or gross negligence of such Landlord Party; and
Tenant further waives and releases any claims, demands, damages, causes of
action or other remedies of any kind whatsoever against Landlord for bodily or
personal injuries, or property damage to Tenant, its agents, independent
contractors, servants or employees arising from Tenant's exercise of the
License, even if such claims, demands, damages, causes of action or other
remedies arise, or are alleged to have arisen, in whole or in part from the
ACTUAL OR ALLEGED NEGLIGENCE OF ANY LANDLORD PARTIES, but not if such claims,
demands, damages, causes of action or other remedies actually arise from the


LEASE TERMINATION AND LICENSE AGREEMENT – Page 2

--------------------------------------------------------------------------------





intentional misconduct or gross negligence of such Landlord Party. The
indemnification provisions of this Section 5 shall survive the termination or
cancellation of the License.
6.    Access to the Premises. Subject to sections above, and notwithstanding
anything to the contrary set forth in the Lease or in this Agreement, Landlord
and its employees, agents, contractors, and representatives shall have the right
to enter the Premises for any purpose, including without limitation to show the
Premises to prospective purchasers or tenants.
7.    No Release of Tenant or Guarantor. Tenant shall not be released from, and
shall remain fully liable for, all obligations under the Lease accruing prior to
the Termination Date, including, without limitation, all amounts owed under the
Lease through and including the Termination Date and any indemnity, hold
harmless, or defense obligation or agreement of Tenant under the Lease, and
Tenant hereby ratifies and reaffirms all such obligations. Guarantor shall not
be released from, and shall remain fully liable for, all obligations under the
Guaranty, whether accruing prior or subsequent to the Termination Date.
8.    Affirmation. Landlord, Tenant and Guarantor hereby agree and confirm that
the Guaranty, together with all of the other Loan Documents are and continue to
be in full force and effect as to all Tenant's and Guarantor's obligations
contained therein and the execution and delivery of this Agreement in no way
impairs or adversely affects the validity, existence or enforceability of the
Guaranty or any of the other Loan Documents. Tenant and Guarantor, each on
behalf of itself and on behalf of MEDISTAR FINANCE, LLC, a Texas limited
liability company, as "Borrower", and Landlord hereby reaffirm each of the
covenants and agreements set forth in the Guaranty and the Loan Documents with
the same force and effect as if each were separately stated herein.
9.    No Transfer. Tenant hereby represents and warrants to Landlord that Tenant
is the owner and holder of the leasehold estate of the "Tenant" under the Lease.
Tenant further represents and warrants to Landlord that Tenant has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm or corporation whatsoever, any claim, debt, liability, demand,
obligation, cost, attorneys' fees, expense, action or cause of action herein
released and discharged.
10.    Attorneys' Fees. In the event of any legal action or proceeding brought
by Landlord against Tenant or Guarantor arising out of this Agreement, Landlord
shall be entitled to recover from Tenant or Guarantor the reasonable attorneys'
fees and costs incurred by Landlord in such action or proceeding (including,
without limitation, all costs of appeal) and such amount shall be included in
any judgment rendered in such action or proceeding.
11.    Entire Agreement. This Agreement contains all of the agreements of the
parties hereto with respect to the subject matter hereof and no prior agreement,
understanding or representation pertaining to any such matter shall be hereafter
effective for any purpose unless reinstated as provided herein. No provision of
this Agreement may be amended except by an express agreement in writing signed
by the parties hereto or their respective successors‑in‑interest or permitted
assigns.
12.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall together
constitute one document, and an


LEASE TERMINATION AND LICENSE AGREEMENT – Page 3

--------------------------------------------------------------------------------





executed copy of this Agreement delivered by facsimile or electronic mail
transmittal shall have the effect of an original, executed instrument. It shall
not be necessary for the signature of, or on behalf of, each party to this
Agreement, or that the signature of all persons required to bind any such party,
appear on each counterpart of this Agreement, and each signature page to any
counterpart of this Agreement may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart of this Agreement identical thereto except having attached
to it additional signature pages.
13.    Invalidity. If any covenant, condition, or provision herein contained is
held to be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition, or provision herein contained.
14.    Authority. Tenant and Guarantor hereby represent and warrant to Landlord
as follows: Tenant is a duly organized and validly existing limited liability
company under the laws of the State of Texas; Guarantor is a duly organized and
validly existing limited liability company under the laws of the State of Texas;
Tenant and Guarantor have full right and authority to make and enter into this
Agreement; Tenant's and Guarantor's execution of this Agreement does not result
in the violation of any law or the breach of any agreement to which Tenant or
Guarantor may be bound; each person signing this Agreement on behalf of Tenant
or Guarantor was and continues to be duly authorized to do so; and, upon
execution hereof by Tenant or Guarantor, as applicable, this Agreement shall be
an enforceable agreement binding upon Tenant and Guarantor, as applicable, in
accordance with the terms hereof.
15.    Binding Effect; Controlling Agreement; Governing Law; Miscellaneous. The
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective transferees,
representatives, successors and permitted assigns. In the event of a conflict
between the terms and provisions of this Agreement and those contained in the
Lease, the terms and provisions of this Agreement shall control. This Agreement
and the rights and duties of the parties hereto shall be controlled by and
interpreted in accordance with the laws of the State in which the Premises are
located. Captions and headings throughout this Agreement are inserted only as a
matter of convenience and are not to be given any effect whatsoever in
construing this Agreement. Words of masculine, feminine or neuter gender, as
used herein, shall mean and include the correlative words of the other genders,
and words used herein importing a singular number shall mean and include the
plural number and vice versa. All references in this Agreement to numbered
sections, articles and/or paragraphs are references to the sections, articles
and/or paragraphs hereof, unless otherwise expressly designated in context.
16.    No Disclosure. Tenant and Guarantor agree that neither of them shall
disclose any of the matters set forth in this Agreement or disseminate or
distribute any information concerning the terms, details or conditions hereof to
any person, firm or entity without first obtaining the express written approval
of Landlord with respect to such disclosure, which consent may be withheld in
Landlord's sole and absolute discretion.
17.    No Offer; No Construction Against Draftsmen. This Agreement shall not be
binding until executed and delivered by each of the parties hereto. This
Agreement shall not be relied upon by any other party as a basis for terminating
or modifying its obligations to Landlord. No inference


LEASE TERMINATION AND LICENSE AGREEMENT – Page 4

--------------------------------------------------------------------------------





in favor of or against any party hereto shall be drawn from the fact that such
party has drafted any provision of this Agreement or that such provisions have
been drafted on behalf of said party.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES FOLLOW ON NEXT PAGE]


LEASE TERMINATION AND LICENSE AGREEMENT – Page 5

--------------------------------------------------------------------------------


        


EXECUTED as of the effective date first written above.
 
LANDLORD: 

HC-200 BLOSSOM STREET, LLC,
a Delaware limited liability company 
 
By: HC-Bay Area Regional Real Estate Holdings, LLC, 
   a Delaware limited liability company, 
   its Sole Member 

   By: Carter/Validus Operating Partnership, LP, 
      a Delaware limited partnership, 
      as Manager 

      By: Carter Validus Mission Critical REIT, Inc., 
         a Maryland corporation, 
         its General Partner 


         By: /s/ James H. MacQueen 
         Name: James H. MacQueen 
         Title: SVP


 
TENANT: 

BAY AREA REGIONAL MEDICAL CENTER, LLC, a Texas limited liability company 

 
By: /s/ Stephen K. Jones, Jr.
Name: Stephen K. Jones, Jr.
Title: CEO



[Signature page continues]




LEASE TERMINATION AND LICENSE AGREEMENT – Signature Page

--------------------------------------------------------------------------------






Manfred Co., L.C., a Texas limited liability company ("Guarantor") has executed
this Agreement as of the date first written above, for purposes of evidencing
its consent and agreement to the terms contained herein, including, without
limitation, the ratification and reaffirmation of the Guaranty.


 
GUARANTOR: 

MANFRED CO., L.C.,  
a Texas limited liability company 

 
By: /s/ Rick Zachardy 
Name: Rick Zachardy 
Title: VP / CFO





LEASE TERMINATION AND LICENSE AGREEMENT – Signature Page

--------------------------------------------------------------------------------






CONSENT TO LEASE TERMINATION


Through this Consent, Capital One, National Association ("Lender") evidences its
consent to the termination of the Lease under the terms and conditions of the
foregoing Agreement. Capital One is not a party to such Agreement, and executes
this Consent solely to provide its written consent to the Lease termination
under the Agreement.


 
LENDER: 

CAPITAL ONE, NATIONAL ASSOCIATION,  
a national banking association 

 
By: /s/ Michael G. Gardullo 
Name: Michael G. Gardullo 
Title: Senior Director


Notices to Lender should be sent to:


Capital One, National Association
Attn: Michael Gardullo
2 Bethesda Metro Center
Suite 600
Bethesda, MD 20814
Email: michael.gardullo @capitalone.com







4816-1658-4557v.10 58198-7





